Citation Nr: 1139843	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active service from February 1971 to February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his May 2007 VA examination, the Veteran reported that he had been awarded Social Security disability benefits since 2000.  Records of the Veteran's application for benefits from the Social Security Administration (SSA), to include the decision made on the application and clinical records obtained by the Social Security Administration for purposes of the disability determination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA provide records of the Veteran's application for benefits, the determination on the benefits application, and all clinical or other records obtain in connection with the application for benefits.  If no records are available or no SSA record exists for the Veteran, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

2.  After completing the above action, and any other development as may be appropriate, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


